DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
reference character “1” has been used to designate two different types of parts in Fig. 5
reference character “120” has been used to designate two different types of parts in Fig. 8

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 10 is objected to because of the following informalities:  the present application shows no one example where the limitations of claim 8 and claim 10 are both simultaneously present. This could be remedied by changing claim 10 to depend on claim 9 instead.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites “or bathtub fittings” in line 3. It is unclear how the bathtub fittings are being claimed in relation to the thermal isolator. This claim could be interpreted as the thermal isolator is positioned between one or more longitudinal rails and the bathtub fittings or between multiple bathtub fittings. Therefore, this claim is rejected as being indefinite.
Claim 6 is rejected as being indefinite as it is dependent on a rejected indefinite claim. 



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 3 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3  from their dependence on claim 1. In the same manner, claim 15 fails to further limit claims 12 and 13 from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 7-10, and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cargon Holdings Ltd. ("Cargon"; GB 858596).

Regarding claim 1, Cargon teaches an aircraft cargo floor architecture, comprising:
a plurality of aircraft keel frames (#5); and 
one or more longitudinal rails (#4) attached directly to the aircraft keel frames (page 5, lines 21-24), the one or more longitudinal rails being designed to provide structural support for an aircraft cargo floor (#3; page 5, lines 20-22).

Regarding claim 2, Cargon teaches the cargo floor architecture of claim 1, wherein the one or more longitudinal rails include at least one inner longitudinal rail (#4; Fig. 2), a first outer longitudinal rail (Fig. 2) positioned on a first side of the at least one inner longitudinal rail and a second outer longitudinal rail (Fig. 2) positioned on a second side of the at least one inner longitudinal rail. 

Regarding claim 3, Cargon teaches the cargo floor architecture of claim 2, wherein the at least one inner longitudinal rail, the first outer longitudinal rail and the second outer longitudinal rail (#4; Fig. 2) are attached directly to the aircraft keel frames (page 5, lines 21-24). 

Regarding claim 4, Cargon teaches the cargo floor architecture of claim 1, wherein the keel frames are variable depth frames (#5, Fig. 2).

Regarding claim 7, Cargon teaches the cargo floor architecture of claim 1, further comprising a plurality of roller trays (#18) attached directly to the longitudinal rails (#4, Fig. 22; page 6, lines 30-43). 

Regarding claim 8, Cargon teaches the cargo floor architecture of claim 7, further comprising side guides (#20) attached to the keel frames (Fig. 7, #20 seen attached to frame below).  

Regarding claim 9, Cargon teaches the cargo floor architecture of claim 1, further comprising bulk cargo floor panels (#3) attached to the longitudinal rails (page 5, lines 52-54).

Regarding claim 10, Cargon teaches the cargo floor architecture of claim 8, further comprising bulk cargo tie-down receptacles (#10) attached to the keel frames (page 5, lines 37-47). 

Regarding claim 12, Cargon teaches an aircraft cargo floor architecture system, comprising: 
a plurality of aircraft keel frames (#5); and
one or more longitudinal rails (#4) attached directly to the aircraft keel frames, 


Regarding claim 13, Cargon teaches the cargo floor architecture system of claim 12, further comprising a component chosen from bulk cargo floor panels (#3), roller trays (#18) or both.

Regarding claim 14, Cargon teaches the cargo floor architecture system of claim 12, wherein the one or more longitudinal rails include at least one inner longitudinal rail, a first outer longitudinal rail positioned on a first side of the at least one inner longitudinal rail and a second outer longitudinal rail positioned on a second side of the at least one inner longitudinal rail (#4, Fig. 2). 

Regarding claim 15, Cargon teaches the cargo floor architecture system of claim 14, wherein the at least one inner longitudinal rail, the first outer longitudinal rail and the second outer longitudinal rail (#4, Fig. 2) are attached directly to the aircraft keel frames (page 5, lines 21-24). 

Regarding claim 16, Cargon teaches the cargo floor architecture system of claim 12, wherein the keel frames are variable depth frames (#5, Fig. 2). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Cargon Holdings Ltd. ("Cargon"; GB 858596) as applied to claim 1 above, and further in view of Creighton (US 7004080).

Regarding claim 5, Cargon teaches the cargo architecture of claim 1. Cargon does not appear to teach a thermal isolator between longitudinal rails and other components. Creighton teaches a thermal isolator (#248) positioned between the one or more longitudinal rails (#230) and components in cargo floor systems. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Cargon with the thermal isolators of Creighton between the one or more longitudinal rails and the keel frames. Doing so would provide control over heat transfer between the cargo floor components to maintain heat requirements of the cargo (column 2, lines 54-61). 

Regarding claim 6, Cargon teaches the cargo floor architecture of claim 5. Cargon does not appear to teach a thermal isolator. Creighton teaches wherein the thermal isolator (#248) provides thermal protection by providing separation between the longitudinal rails and the aircraft keel frames (Fig. 4, physically distancing the components). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cargon Holdings Ltd. ("Cargon"; GB 858596) as applied to claim 1 above, and further in view of Miller (US 5090639).

Regarding claim 11, Cargon teaches the cargo floor architecture of claim 1. Cargon appears to be silent to the load rating of the longitudinal rails. Miller teaches longitudinal rails (#112) designed with maximum load ratings (column 10, lines 52-55). It would have been obvious to one of ordinary skill in the art before the effective filing date to choose a rating between 30 and 120 pounds/inch for the In re Aller, 105 USPQ 233.  The use of this range of values rating for the longitudinal rails would make the floor structure capable of handling the expected cargo load.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Courter (US 4824050) shows a cargo support structure with longitudinal rails connected to the keel frame and rollers used for cargo movement. 
Griess (US 7954760) and Barmichev (US 8561946) show cargo support systems with longitudinal rails connected to a variable depth keel frame. 
Chrissos (US 7770844) shows a bath fitting connecting features in a cargo floor structure. 
Westphal (US 8439307) shows a keel frame connected to three longitudinal rails to form cargo floor structure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON ELIZABETH DITTNER whose telephone number is (571)270-7273.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.E.D./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647